—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered October 16, 2000, convicting him of robbery in the third degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the police lacked reasonable suspicion to stop a livery cab in which he was riding and that the Supreme Court, therefore, should have suppressed the evidence obtained as a result of an alleged unlawful arrest. This contention is not preserved for appellate review (see CPL 470.05 [2]; People v Sergeant, 281 AD2d 438 [2001]), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Krausman, J.P., Townes, Crane and Mastro, JJ., concur.